Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 16, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant began her employment as a secretary in August 1999. Due to the increasing anxiety and loneliness she experienced as the result of living on her own far from her family, claimant quit her job and returned to Oregon where her parents resided. She subsequently applied for unemployment insurance benefits based on the representation that she had been compelled to quit her job due to her deteriorating mental health. We agree with the conclusion of the Unemployment Insurance Appeal Board that claimant failed to produce any evidence that mental illness had rendered her relocation medically necessary (see, Matter of Rulka [Commissioner of Labor], 249 AD2d 876). Indeed, claimant testified that her therapist had advised her to make her own decision about moving (see, Matter of Flaherty [Commissioner of Labor], 280 AD2d 760, 761). Based on the record herein, we conclude that substantial evidence supports the Board’s decision that claimant left her employment for personal and noncompelling reasons (see, Matter of Wilson [Commissioner of Labor], 269 AD2d 730).
Mercure, J.P., Crew III, Peters, Spain and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.